Memorandum by the Court.
Claimant’s name was recorded with the employer; he punched the time clock on each of the two days of hie employment; and we are unable to hold that as a matter of law the board erred in finding that good cause for claimant’s quit was not to be found in the failure of the employer to cause the processing procedures of its personnel office, to be undertaken as promptly as claimant, wished, parlicnlarly so in view of claimant’s failure, to object or to make known the reasons now advanced for his concern. Decision affirmed, without costs. Gibson P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.